Citation Nr: 0403442	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-06 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for vertigo associated with tinnitus from June 21, 
2002 to October 2, 2002.

2.  Entitlement to an initial evaluation in excess of 30 
percent for vertigo associated with tinnitus from October 3, 
2002.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In an August 2002 rating decision, the RO granted 
service connection for vertigo and assigned a 10 percent 
disability evaluation, effective from June 21, 2002.  The 
veteran then filed a Notice of Disagreement and submitted 
private medical records.  In a subsequent January 2003 rating 
decision based on a review of this additional evidence, the 
RO increased the evaluation assigned the veteran's service-
connected vertigo to 30 percent, effective from October 3, 
2002.  The veteran, who had active service from August 1943 
to April 1946, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  

REMAND

The Board notes that while this case was at the RO, the 
veteran's representative raised additional issues that were 
adjudicated by the RO.  During the development of those 
claims, which are not currently before the Board, additional 
evidence was added to the record.  The Board also notes that 
this additional evidence was associated with the claims file 
subsequent to the issuance of the Statement of the Case in 
February 2003.  In this regard, the RO subsequently received 
VA outpatient records dated from July 2002 to September 2002 
and from August 2002 to February 2003 as well as VA 
examination reports.  That evidence was not previously 
associated with the veteran's claims file and may prove to be 
relevant and probative, as it does discuss the veteran's 
vertigo.  However, it does not appear from the record that 
the RO has considered these medical records in conjunction 
with this claim, and has not issued a Supplemental Statement 
of the Case addressing that evidence, as is required by 38 
C.F.R. § 19.31 (2003).  See 38 U.S.C.A. § 7105(d) (West 
2002).  As such, this procedural defect must be cured by the 
RO.   

In addition, the Board notes that the February 2003 Statement 
of the Case indicates that entitlement to an extraschedular 
evaluation was considered as the currently assigned 30 
percent disability evaluation is the maximum assignable 
schedular evaluation under 38 C.F.R. § 4.87, Diagnostic Code 
6204 (2003).  However, the veteran was not provided with the 
pertinent regulation.  See 38 C.F.R. § 3.321 (2003).  Thus, 
the RO should advise the veteran of the criteria used to 
determine entitlement to an extraschedular evaluation.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should contact the veteran 
and request that he provide the names, 
addresses, and dates of treatment of all 
VA and non-VA health care providers that 
have treated him for his service- 
connected vertigo associated with 
tinnitus since June 2002.  After 
obtaining any necessary release, the RO 
should contact all identified health 
care providers and attempt to obtain 
copies of all records related to any 
treatment of the veteran for his 
service-connected disability, that are 
not already a part of the record.  The 
RO should ensure that all relevant 
treatment from the Grand Island, 
Nebraska, VA Medical Center relating to 
treatment of the veteran's vertigo have 
been obtained and associated with the 
assembled records.  

2.  In addition to the development 
requested above, the claims file should 
be reviewed to ensure that all VCAA 
notice obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of all 
additional relevant evidence added to 
the record since the February 2003 
Statement of the Case.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, 
which addresses the additional evidence 
associated with the claims file and 
includes citation and reference to the 
criteria for an extraschedular 
evaluation, and he should be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


